Citation Nr: 1315510	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-03 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder and/or left arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2005 and March 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a local Decision Review Officer (DRO) in January 2008.  The Veteran also testified at another hearing at the RO in January 2009, this time however before the undersigned Veterans Law Judge of the Board using videoconferencing technology.

In March 2009 the Board remanded the claims for further development, including especially having the Veteran undergo VA compensation examinations.  She had these examinations in July 2009 and, after her claims continued to be denied, they were returned to the Board for further appellate consideration.

In an August 2011 decision the Board also denied the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In July 2012 the Court granted a Joint Motion vacating the Board's decision denying these claims and remanding them to the Board for further proceedings in compliance with directives specified.

And to comply with these directives, the Board in turn is again remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Unfortunately, another remand is required in this appeal.  Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

As noted in the July 2012 Joint Motion for Remand (JMR), the opinion from the July 2009 VA examination is inadequate because the examiner did not address the Veteran's statements regarding continuity of symptomatology for her lumbar spine and left arm disorders.  A more recent decision of the higher U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that a Veteran is only able to show continuity of symptomatology under 38 C.F.R. § 3.303(b) as an alternative means of attributing current disability to service if the condition being claimed is one of the conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the Board's prior August 2011 decision, albeit since vacated, it was conceded that she has degenerative changes (i.e., arthritis) affecting her lumbar spine and left shoulder, so the type of "chronic" condition contemplated by § 3.309(a) allowing for this continuity of symptomatology pleading and proof exception under § 3.303(b).

Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  And the essence of § 3.303(b) is continuous symptoms, not treatment.  However, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.

But aside from all of that, the VA examiner also did not provide a clear opinion as to whether the Veteran's 1981 fall in service caused her current low back disorder or whether an aggregate of her complaints in service, in addition to her 1981 fall, provides evidence relating her current disorder to her service.

The July 2012 JMR noted, as well, that the July 2009 VA examiner did not provide an adequate rationale for his opinion that the Veteran's current left shoulder disorder was unrelated to her service.  The examiner also acknowledged he had not reviewed VA or private treatment records in providing this unfavorable opinion.

Most of the probative value of a medical opinion comes from its underlying reasoning or rationale.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  And while in Neives the Court indicated that review of the claims file is not determinative of an opinion's probative value, it acknowledged that review of the file sometimes has its importance if it would have revealed evidence possibly affecting the outcome of the opinion or the basis of it.

The Court also has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Further medical comment therefore is needed concerning the nature and etiologies of any current disorders affecting the Veteran's lumbar spine and left shoulder and/or arm.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA examination for an additional medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that her current lumbar spine and left arm/shoulder disorders are related or attributable to her military service from March 1979 to March 1982 or date back to her service.

The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

After reviewing the record, in addition to the other information provided in the examination report, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current lumbar spine and left shoulder/ arm disorders are related or attributable to any disease, injury or event during her military service from March 1979 to March 1982 or date back to her service.

In making this important determination of causation, the examiner must specifically consider the following evidence:

	i) The Veteran's January 2009 testimony during her videoconference hearing before the Board that she had been experiencing a continuity of symptomatology on account of her lumbar spine and left arm disorders since her service;

	ii) The service treatment records (STRs) noting complaints of lower back pain and left shoulder and arm pain;

	iii) The prior VA compensation examiner's opinion offered in July 2009.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term "very likely" obviously supports the claim, whereas "unlikely" does not.

The examiner must discuss the underlying medical rationale for all opinions provided, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, he or she should clearly and specifically so specify in the examination report but, as importantly, provide explanation as to why this requested medical comment is not possible or feasible, such as by indicating whether additional evidenced or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another and the limits of medical knowledge have been exhausted, or whatever may be the reason he or she cannot respond more definitively.  In other words, merely saying he/she cannot comment will not suffice.

2.  Ensure the opinion is responsive to this determinative issue of causation or provides sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


